PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/980,845
Filing Date: 16 May 2018
Appellant(s): Button et al.



__________________
Everett Diederiks, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/21/21.
(1) Grounds of Rejection to be Reviewed on Appeal
The grounds of rejection set forth in the Office action dated 5/17/21 from which the appeal is taken have been modified by the Advisory Action dated 8/20/21.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1, 4, 5, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2009/0098256).
Regarding Claims 1 and 4: Stevens discloses providing dough, coating the dough, proofing the dough and then further coating or dusting the dough and further baking [abstract; 0004; 0005; 0038; 0051].  Stevens discloses that the coatings can be a dry dusting [0052] which is synonymous with a particulate coating.  Although Stevens does not explicitly disclose “locating the food product in a dough proofer” it would have been an obvious step since the dough is proofed in a proofer.  
Regarding Claim 5:  Stevens discloses as discussed above in claim 4.  Stevens discloses that the dough contains a leavening agent (yeast or chemical) [0017].
Regarding Claim 9:  Stevens discloses as discussed above in claim 1.  Stevens discloses that the coating contains sugar [0030].
Regarding Claim 13: Stevens discloses as discussed above in claim 1.  Stevens discloses locating the dough in a proofer [0038]. 
Regarding Claim 14:  Stevens discloses as discussed above in claim 1.  Stevens discloses applying a moisture barrier coating which is the same coating [0038].  No patentable difference is seen in adding the same flavor twice.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2009/0098256) as applied to claim 4 in view of Tavangaran et al. (US 2013/0295255).
Regarding Claim 6:  Stevens discloses as discussed above in claim 4.  Stevens does not disclose unleavened dough.  Tavangaran discloses that the dough is unleavened when placed in a proofer [0040].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the type of dough of Stevens for the unleavened dough of Tavangaran since Tavangaran discloses utilizing unleavened dough in a proofer and since Stevens discloses pastry products which are known in the art to encompass unleavened products [0008; 0053].  
Claims 1, 2, 3, 4, 5, 9, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2009/0098256) in view of Thelen US 3,250,625).
Regarding Claims 1 and 4: Stevens discloses providing dough, coating the dough, proofing the dough and then further coating or dusting the dough and further baking [abstract; 0004; 0005; 0038; 0051].   Although Stevens does not explicitly disclose “locating the food product in a dough proofer” it would have been an obvious step since the dough is proofed in a proofer.  
  Stevens does not explicitly disclose applying the first coating to the food product includes applying a particulate coating to the food product; and applying the second coating to the food product includes applying a particulate coating to the food product.
Thelen discloses adding a topping to a dough product and that the topping is sugar [col. 1, lines 20-36].  Further, sugar as disclosed in Thelen is supplied in granulated/particulate form [col. 1, lines 20-26].  

Regarding Claims 2 and 3:  Stevens discloses as discussed above in claim 1.  Stevens does not disclose prior to applying the first coating, applying a tacking agent to the exterior of the food product.
Thelen discloses adding water or oil to a dough sheet in order to apply a flavoring to dough [col. 1, lines 20-36].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to include the step of applying oil to the dough before proofing as in Thelen in order to allow the flavoring especially dry flavoring to stick to or secure the flavoring to the dough.
Regarding Claim 5:  Stevens discloses as discussed above in claim 4.  Stevens discloses that the dough contains a leavening agent (yeast or chemical) [0017].
Regarding Claim 9:  Stevens discloses as discussed above in claim 1.  Stevens discloses that the coating contains sugar [0030].
Regarding Claim 13: Stevens discloses as discussed above in claim 1.  Stevens discloses locating the dough in a proofer [0038]. 
Regarding Claim 14:  Stevens discloses as discussed above in claim 1.  Stevens discloses applying a moisture barrier coating which is the same coating [0038].  No patentable difference is seen in adding the same flavor twice.
Regarding Claim 16: Stevens discloses as discussed above in claim 1.  Stevens does not explicitly disclose applying the first coating to the food product includes applying a cinnamon sugar coating to the food product; and applying the second coating to the food product includes applying a cinnamon sugar coating to the food product.
Thelen discloses adding a topping to a dough product and that the topping is cinnamon sugar [col. 1, lines 20-36].  Further, cinnamon sugar as disclosed in Thelen is supplied in granulated/particulate form.  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to include the step of adding cinnamon sugar as a topping to dough as in Thelen in order to provide a sweet and spicy flavor to the exterior portion of the dough. Further it would have been obvious that the topping would have been in particulate form since cinnamon sugar is known to be supplied in particulate/granular form.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2009/0098256) and Thelen (US 3,250,625) as applied to claim 4 in view of Tavangaran et al. (US 2013/0295255).
Regarding Claim 6:  Stevens discloses as discussed above in claim 4.  Stevens does not disclose unleavened dough.  Tavangaran discloses that the dough is unleavened when placed in a proofer [0040].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the type of dough of Stevens for the unleavened dough of Tavangaran since Tavangaran discloses utilizing unleavened dough in a proofer and since Stevens discloses pastry products which are known in the art to encompass unleavened products [0008; 0053].  

Claims 1, 4, 5, 7, 8, 9, 11, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2009/0098256) in view of Hartmann (US 7,592,026).
Regarding Claims 1 and 4: Stevens discloses providing dough, coating the dough, proofing the dough and then further coating or dusting the dough and further baking [abstract; 0004; 0005; 0038; 0051].    Although Stevens does not explicitly disclose “locating the food product in a dough proofer” it would have been an obvious step since the dough is proofed in a proofer.  
  Stevens does not explicitly disclose applying the first coating to the food product includes applying a particulate coating to the food product; and applying the second coating to the food product includes applying a particulate coating to the food product.
However, Hartmann discloses applying cheese or spices [0033] which are known in the art to be provided in particulate form.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to provide a particulate coating as in Hartmann in order to impart new or savory flavors and different textures to the dough product.
Regarding Claim 5:  Stevens discloses as discussed above in claim 4.  Stevens discloses that the dough contains a leavening agent (yeast or chemical) [0017].
Regarding Claim 7:  Stevens discloses as discussed above in claim 4.  Stevens does not disclose filling.
 Hartmann discloses that the dough includes filling [col. 1, lines 41-45; col. 5, lines 40-45].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to include filing as in Hartmann in order to provide a filled donut or other baked product.
Regarding Claim 8:  Stevens discloses as discussed above in claim 7.  Stevens does not disclose wherein the filling includes a cheese, fruit, vegetable, chocolate, peanut butter or gravy.  
At the effective filling date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to further include the filling of Hartmann in order to provide a filled donut or other baked product.
Regarding Claim 9:  Stevens discloses as discussed above in claim 1.  Stevens discloses that the coating contains sugar [0030].
Regarding Claim 11:  Stevens discloses as discussed above in claim 1.  Stevens does not disclose that the proofer has a temperature of at least about 72°F.  Hartmann discloses that the food can be proofed at about 100°F to about 105°F [col. 8, lines 16-20].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to include proofing at 100°F to 105°F as in Hartmann since Stevens teaches that the humidity and temperature can be modified [0038].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the proofing range taught by Hartmann overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Regarding Claim 12:  Stevens discloses as discussed above in claim 11.  Stevens does not disclose an amount for the level of humidity.
 Hartmann discloses that the food can be proofed at about 60 to 80% humidity [col. 8, lines 18-20].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to include proofing at 60 to 80% humidity as in Hartmann since Stevens teaches that the humidity and temperature can be modified [0038].

Regarding Claim 13: Stevens discloses as discussed above in claim 1.  Stevens discloses locating the dough in a proofer [0038]. 
Regarding Claim 14:  Stevens discloses as discussed above in claim 1.  Stevens discloses applying a moisture barrier coating which is the same coating [0038].  No patentable difference is seen in adding the same flavor twice.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2009/0098256) and Hartmann (US 7,592,026) as applied to claim 4 in view of Tavangaran et al. (US 2013/0295255).
Regarding Claim 6:  Stevens discloses as discussed above in claim 4.  Stevens does not disclose unleavened dough.  Tavangaran discloses that the dough is unleavened when placed in a proofer [0040].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the type of dough of Stevens for the unleavened dough of Tavangaran since Tavangaran discloses utilizing unleavened dough in a proofer and since Stevens discloses pastry products which are known in the art to encompass unleavened products [0008; 0053].

(2) Response to Argument
Examiner’s Note: 
In the Advisory Action dated 8/20/21, the Examiner entered the Appellants’ amendment which amended claim 1 to include the limitations of claim 15 and which cancelled claims 15 and 17.  
On pages 5-7, regarding the rejections of claims 1, 4, 5, 9, 14, and 16 over Stevens in view of Thelen, the Appellants assert that it would not have been obvious to modify the method of Stevens to include the step of adding a particulate coating.  The Appellants assert that there was no reason to modify Stevens since it already contains sugar in its coating and therefore there is no “reason to look elsewhere” to provide the sweet flavor.
The Examiner disagrees.  Although Stevens discloses its wet coating it does not necessarily require that the coating is sweet.  Stevens discloses that the wet slurry may include “a modified potato starch; sodium acid pyrophosphate 28 (leavening agent); sodium bicarbonate (leavening agent); dextrin; sucrose (sweetening agent); gums (stabilizer); an emulsifier (granular lecithin); and flour, typically rice flour.”  Of the ingredients listed, sucrose appears to be the only sweet ingredient.  Stevens discloses sucrose as optional and that when sucrose is used “it is typically added as a solute to control starch hydration in film formation. In appropriate amounts, sucrose imparts a sweet flavor, if desired”.  Therefore typically when it is used the function is not necessarily to sweeten but to be a textural aid.
The Examiner maintains that modifying the coating of Stevens to include the particulate coating of Thelen would have been obvious in order to add sweetness and texture to the product of Stevens.
On pages 7-8, regarding the rejections of claims 1, 4, 5, 9, 14, and 16 over Stevens in view of Thelen, the Appellants assert that the references are non-analogous art to the claimed invention since it is not from the same field of endeavor and is not reasonably pertinent to the inventor endeavor.  The Appellants assert that Thelen is directed to the use of pastes for cinnamon rolls and that the instant invention it directed to coating the exterior of a food product.

The Examiner disagrees and maintains that Thelen is analogous art.  Both the instant invention and Thelen are concerned with coating a layer of dough.  The instant invention recites the coating as particulate and Thelen also discloses particulate coating of a layer of dough by coating with sugar or cinnamon sugar.  
 On pages 8-9, regarding the rejections of claims 1, 4, 5, 9, 14, and 16 over Stevens in view of Thelen, the Appellants assert that Thelen teaches away from particulate coatings.
The Examiner does acknowledge that Thelen is directed to chemical leavening paste.  However, any teaching against particulate coating was in reference to loaf breads that are cut and that the voids created by the particulates are visible upon cutting.  Doughnuts are not generally cut as they are already in serving size form.  Thelen was useful for its teaching of applying particulate coating to dough products.
On pages 9-11, the Appellants assert that limitations were not addressed.  The Appellants assert that Thelen does not remedy the deficiencies of Stevens.
The Examiner notes that Stevens does allow for coatings that are in a dry solid state [0009; 0021; 0052].  It would have been obvious to modify Stevens to include the sugar or cinnamon sugar of Thelen in order to achieve a sweet flavor and also to provide crunchy or sandy texture to the surface of the doughnut.
On pages 11-12, regarding claims 2 and 3, the Appellants assert that Thelen discloses that applying oil is an undesirable practice and that Thelen is directed towards an alternative to this practice.  
The Examiner notes that a prior art disclosure is not limited to the invention that the prior art is directed to, but takes into account the entire disclosure including the background. The Examiner maintains that Thelen teaches the inclusion of oil as a tacking agent.  The Examiner also 
On pages 12-13, regarding the rejection of claim 13 over Stevens in view of Thelen, the Appellants assert that the Examiner has not established that the proofer is a proofing oven.
The Examiner notes that there are a limited number of ways to proof bread.  Any one that as proofed bread dough would understand that dough can be proofed on the counter in a kitchen at ambient temperature; or it can be placed in a warmed oven.  One reading the instant specification can appreciate that a proofer would be considered an oven.  Any space that applies enclosed heat can be considered an oven.  Stevens’ disclosure of a proofer is indicative or synonymous with a proofing oven.
On pages 13-15 regarding the rejections of claims 1, 4, 7, 8 and 11-14 over Stevens (US 2009/0098256) in view of Hartmann et al. (US 7,592,026), the Appellants assert that the Examiner has taken improper official notice in stating that cheese and spiced are particulate.
The Examiner disagrees.  It would have been obvious to one of ordinary skill in the art reading Hartmann that the toppings described in Hartmann were particulate.  Although Hartmann does not use the term particulate, it is known that spices are usually provided in their dried form. Further, regarding the cheese as a topping, the Examiner maintains this as well because Hartmann differentiated fillings and toppings.  Hartmann discloses the fillings as including cheese sauce [Table 2] and the toppings as including cheese [col. 7, lines 37-42].  Also, indicative of the topping being in solid form is Hartmann’s disclosure of very lightly rolling the topping into the dough surface [col. 7, lines 37-42]. 

The Examiner disagrees and maintains that Hartmann is analogous art.  Both the instant invention and Hartmann are concerned with coating a layer of dough.  The instant invention recites the coating as particulate and Hartmann also discloses particulate coating of a layer of dough by coating with cheese or spices.  Regarding the adherence of the topping to the dough, the Examiner notes that the argument is not commensurate with the scope of claim 1 because such a recitation is not contained in the claim.  Further, the Examiner maintains that by very lightly pressing the particulate topping into the dough, the topping is secured onto the dough.
On pages 16-17, the Appellants assert that Hartmann does not disclose a particulate and that therefore every claim limitation has not been addressed.  The Appellants also assert that Stevens does not disclose particulate coating and that Hartmann does not cure the deficiency of Stevens.
The Examiner disagrees for the reasons discussed above.  Hartmann by its disclosure of cheese and spices as a topping does qualify as a disclosure of particulate coating.  The Examiner also notes that Stevens does disclose a particulate coating.  As discussed above in the modified rejection, Stevens taught a dry coating as an alternative to the wet coating [0052].  Appellants point to Fig. 1 and Fig. 3 to show Stevens’ disclosure of wet coating and that it does not disclose a particulate coating, that there is frying instead of a baking step, and that there is coating before proofing.  However, Stevens does discloses that dry dusting can be used to coat the doughnut as opposed to wet and even discloses the dry coating as preferable [0009; 0021; 0052].  Paragraph 0038 discloses a second coating after proofing and does not require frying before the second coating is applied. The second coating is an optional step not disclosed in Fig 1. Therefore the Examiner maintains that all of the limitations have been addressed.

The Examiner notes that Stevens does disclose baked doughnuts and they are within the scope of Stevens [0004; 0051].  Further Stevens does acknowledge varieties of doughnuts, including filled doughnuts [0017].  The Examiner maintains that Stevens discloses that a desired proofing temperature can be used.  Hartmann discloses that the temperature and humidity are sufficient to support fermentation by the yeast and that the level of humidity affects the moisture level in the final product.  The Examiner maintains that since Stevens allows for the proofing temperature and humidity to be modified and since Stevens gives a proofing temperature and humidity that results in successful proofing it would have been obvious to utilize the proofing temperature and humidity of Hartmann.
On pages 18-19, regarding the rejection of claim 13, the Appellants assert that that the Examiner has not established that the proofer is a proofing oven.
As discussed above, the Examiner notes that there are a limited number of ways to proof bread.  Any one that as proofed bread dough would understand that dough can be proofed on the counter in a kitchen at ambient temperature; or it can be placed in a warmed oven.  One reading the instant specification can appreciate that a proofer would be considered an oven.  Any space that applies enclosed heat can be considered an oven.  Stevens’ disclosure of a proofer is indicative or synonymous with a proofing oven.
On pages 19-20, regarding the rejection of claim 6, the Appellants assert that the claim requires the dough to be unleavened which means that the dough does not contain yeast or a chemical leavening system.  The Appellants assert that Tavangaran reference does not exclude chemical leavening agents and Stevens discloses chemically leavened doughnuts. 

Further, the Examiner notes that claim 6 is a method claim.  Claim 6 is not necessarily drawn to the contents of the dough but the state of the dough since the claim is a method claim and it recites that “the dough is unleavened”.   The recitation of the dough being unleavened can refer to the dough before being placed in a proofer.  The claim would have been clearer if it recited that the dough did not include a leavening agent.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Felicia C Turner/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                   
                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.